Digitally signed by
                                                                          Reporter of Decisions
                       Illinois Official Reports                          Reason: I attest to the
                                                                          accuracy and integrity
                                                                          of this document
                              Appellate Court                             Date: 2017.10.02
                                                                          16:06:58 -05'00'




                  People v. Brindley, 2017 IL App (5th) 160189



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption           JAMES W. BRINDLEY, Defendant-Appellee.



District & No.    Fifth District
                  Docket No. 5-16-0189



Filed             August 11, 2017



Decision Under    Appeal from the Circuit Court of Hardin County, No. 15-CF-42; the
Review            Hon. Paul W. Lamar, Judge, presiding.



Judgment          Reversed and remanded.


Counsel on        Ralph E. Fowler II, Special Prosecutor, of Effingham (Patrick Delfino,
Appeal            David J. Robinson, and Kelly M. Stacey, of State’s Attorneys
                  Appellate Prosecutor’s Office, of counsel), for the People.

                  Michael J. Pelletier, Ellen J. Curry, and Ian C. Barnes, of State
                  Appellate Defender’s Office, of Mt. Vernon, for appellee.



Panel             JUSTICE OVERSTREET delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Moore and Justice Chapman concurred in the
                  judgment and opinion.
                                             OPINION

¶1       The defendant, James W. Brindley, was charged with one count of unlawful delivery of a
     controlled substance within 1000 feet of real property used for religious worship and one count
     of unlawful drug conspiracy. The defendant filed a motion to suppress a video and audio
     recording of an alleged drug transaction that the State obtained without judicial authorization.
     The State maintained that the recording was admissible under section 14-3(q)(1) of the
     Criminal Code of 2012 (Criminal Code) (720 ILCS 5/14-3(q)(1) (West 2012)). The circuit
     court disagreed, granted the defendant’s motion to suppress, and barred the State from
     presenting the audio/video recording. Pursuant to Illinois Supreme Court Rule 604(a)(1) (eff.
     Mar. 8, 2016), the State seeks an interlocutory review of the circuit court’s order. For the
     following reasons, we reverse and remand for further proceedings.

¶2                                        BACKGROUND
¶3       In October 2014, Officer Rick Morris was an investigator with the Illinois State Police and
     was assigned to the Southern Illinois Drug Task Force in Hardin County, Illinois. He was
     working with a confidential informant in an ongoing narcotics investigation. On October 22,
     2014, Morris learned from the confidential informant that the informant could purchase
     prescription medication from the defendant’s wife, Rebecca Brindley. Brindley lived with the
     defendant. Morris arranged for the confidential informant to make a controlled drug purchase
     from Brindley. Morris first searched the informant for any contraband and then supplied the
     informant with money to make the purchase. Morris maintained surveillance of the informant
     as the informant walked to the Brindley residence, went inside, and returned to Morris with
     clonazepam tablets. The informant told Morris that Brindley was not home and that the
     defendant sold the tablets. This was the second controlled narcotics purchase Morris had
     arranged at this residence; he had arranged a prior purchase at the same residence using the
     same informant.
¶4       On October 28, 2014, the confidential informant told Morris that he could again purchase
     more prescription medications from the Brindleys the next day. That evening, at 11:37 p.m.,
     Morris sent an e-mail to the Hardin County State’s Attorney as follows:
             “Re: Overhear request—Brindley
                 The purpose of this email is to request your authorization to conduct a consensual
             overhear on 10/29/14. The target of the overhear is [Brindley] and [the defendant]. I am
             making this request based on the following: On 10/15/14 SIDTF agents, using a
             confidential source, made a purchase of 26 tablets of Clonazepam .5 mg from Rebecca
             Brindley. On 10/22/14 the same C/S returned and bought nine Clonazepam .5 mg
             tablets from [the defendant] for $20 USC. On 10/28/14 I was in contact with the same
             C/S who stated they believed they would be ablet [sic] to make a purchase of a
             controlled substance on 10/29/14. Based on the previous purchases on 10/15/14 and
             10/22/14 and the recent information, I believe probable cause exists to believe a felony
             will be committed by [the defendant] or Rebecca Brindley on 10/29/14.”
¶5       The next morning at 7:09 a.m., on October 29, 2014, the State’s Attorney responded to
     Morris’s e-mail as follows:



                                                -2-
                    “Based on our conversations regarding your efforts with [the defendant] and Ms.
                Brindley and the information provided to me in the below electronic message, I concur
                that probable cause exists that a felony will be committed by [the defendant] & Ms.
                Brindley on October 29, 2014. You have my authorization to use audio/video recording
                regarding [the defendant] and Rebecca Brindley on October 29, 2014.”
¶6          After receiving the authorization from the State’s Attorney, Morris met with the
       confidential informant and arranged a third narcotics purchase by the confidential informant at
       the Brindleys’ residence, this time utilizing a hidden video and audio recording device to
       record the defendant during the transaction.
¶7          Morris did not obtain judicial approval to make the recording. According to Morris,
       prescription pills are usually obtained on a certain date or period when the prescription can be
       filled, and they can be gone in a day.
¶8          As a result of the recorded transaction, the defendant was charged with one count of
       unlawful delivery of a controlled substance within 1000 feet of real property used primarily for
       religious worship (720 ILCS 570/407(b)(2) (West 2012)) and one count of criminal drug
       conspiracy (720 ILCS 570/405.1 (West 2012)). In response to a discovery request, the State
       provided the defendant with the video and audio recording.
¶9          The defendant filed a motion to suppress the recording pursuant to section 108A-9(a) of the
       Code of Criminal Procedure of 1963 (725 ILCS 5/108A-9(a) (West 2012)), which provides for
       the suppression of judicially authorized recorded conversations when (1) the conversation was
       unlawfully overheard and recorded, (2) the order of authorization or approval under which the
       device was used or a recording was made was improperly granted, or (3) the recording or
       interception was not made in conformity with the order of authorization. The defendant alleged
       that the conversations during the alleged drug transaction were unlawfully overheard and
       recorded because the State did not obtain judicial authorization for the recording pursuant
       section 108A-3 of the Code of Criminal Procedure of 1963 (725 ILCS 5/108A-3 (West 2012)),
       which sets out a procedure for obtaining judicial approval of law enforcement use of an
       eavesdropping device.
¶ 10        The State acknowledged that it did not obtain judicial approval for the overhear but argued
       that section 14-3(q)(1) of the Criminal Code (720 ILCS 5/14-3(q)(1) (West 2012)) granted
       State’s Attorneys the power to authorize overhears during police investigations of drug
       offenses. It maintained that all of the requirements of section 14-3(q)(1) had been met;
       therefore, the recording was admissible.
¶ 11        The circuit court agreed with the defendant and granted his motion to suppress the
       recording. The court suppressed the recording because the State did not follow the procedures
       in section 108A-3, which, the court concluded, required judicial supervision of the officer’s
       use of an eavesdropping device in the present case. The court, therefore, suppressed “[t]he
       recordings or overhears made on October 29, 2016 [sic], of Defendant by Agent Morris” and
       suppressed “any mention of a recording or overhear by any witness or attorney during
       testimony or in the presence of the jury.”
¶ 12        Following the circuit court’s ruling, the State filed a certificate of substantial impairment,
       alleging that the circuit court’s ruling “substantially impaired the State’s ability to prosecute
       this case,” and filed a notice of appeal pursuant to Illinois Supreme Court Rule 604(a)(1) (eff.
       Mar. 8, 2016).


                                                    -3-
¶ 13                                              ANALYSIS
¶ 14        The first issue we must address is the jurisdiction of this court to hear the State’s appeal.
       The defendant argues that we lack jurisdiction to consider the merits of the State’s appeal.
¶ 15        Whether the appellate court has jurisdiction to consider an appeal presents a question of
       law that we review de novo. People v. Salem, 2016 IL 118693, ¶ 11. Also, we note that whether
       the circuit court’s order is appealable here depends solely on the construction of Illinois
       Supreme Court Rule 604(a)(1) (eff. Mar. 8, 2016). People v. Young, 82 Ill. 2d 234, 239 (1980).
       The interpretation of a supreme court rule is a question of law reviewable under the de novo
       standard of review. People v. Drum, 194 Ill. 2d 485, 488 (2000).
¶ 16        Illinois Supreme Court Rule 604(a)(1) gives reviewing courts jurisdiction to consider the
       State’s appeal from orders suppressing evidence in a criminal case. The supreme court has
       emphasized that whether an order is appealable under Rule 604(a)(1) is determined by the
       substantive effect of the order, not its label or the underlying motion. Id. at 489. When the
       circuit court’s order solely impacts the means by which the State can present evidence, then the
       evidence has not been suppressed within the meaning of the rule. In re K.E.F., 235 Ill. 2d 530,
       540 (2009).
¶ 17        For example, in Drum, the State wanted to admit the prior testimony of two codefendants
       who indicated that they would not testify at the defendant’s trial. Drum, 194 Ill. 2d at 491. The
       trial court barred the use of the prior testimony, and the State appealed. Id. The supreme court
       construed Rule 604(a)(1) to determine whether the court had jurisdiction to consider the
       appeal. In construing the rule, the court concluded that evidence is “suppressed” within the
       meaning of the rule when the trial court’s order “prevents [the] information from being
       presented to the fact finder.” Id. at 492. The court distinguished its decision in People v. Truitt,
       175 Ill. 2d 148 (1997), abrogated in part by People v. Miller, 202 Ill. 2d 328 (2002), where the
       trial court’s order left an avenue open for admission of the evidence in question, but the State
       declined to avail itself of that option. Drum, 194 Ill. 2d at 492.
¶ 18        In Truitt, the State intended to use laboratory reports to prove the content, identity, and
       weight of a controlled substance pursuant to section 115-15 of the Code of Criminal Procedure
       of 1963 (725 ILCS 5/115-15 (West 1994)), which allowed the State, with certain procedural
       requisites, to establish lab results solely by means of a lab report, without live testimony from
       the analyst. Truitt, 175 Ill. 2d at 149-50. The trial court held that section 115-15 was
       unconstitutional, and this ruling required the State to present testimony from the person who
       actually analyzed the substance in question and prepared the lab report. Id. at 150. The State
       appealed, and the supreme court analyzed its jurisdiction to review the order under Rule
       604(a)(1).
¶ 19        In construing Rule 604(a)(1), the Truitt court concluded that it had no jurisdiction over the
       matter because the trial court’s order did not have the effect of suppressing evidence. Id. at
       152-53. The court noted that the order would not prevent any facts or opinions from being
       presented to the jury. Id. at 152. Instead, the sole impact of the order would be on the manner in
       which those facts and opinions were presented. Id. Instead of merely a lab report, the order
       simply required the State to present testimony from an actual witness who could testify about
       the laboratory tests and results. Id.
¶ 20        Similarly, in In re K.E.F., the State sought to admit a recording of the victim’s out-of-court
       statement, and the trial court indicated it would admit the recording if the State called the
       victim to the stand and asked her some questions about her statement. In re K.E.F., 235 Ill. 2d

                                                    -4-
       at 539. For reasons that the supreme court stated “defy comprehension,” the State chose not to
       ask the victim the necessary questions for the admission of the recording. Id. The trial court,
       therefore, denied the State’s motion to admit the recorded statement, and the State filed an
       interlocutory appeal pursuant to Rule 604(a)(1). Id. at 535, 537.
¶ 21        The appellate court dismissed the State’s appeal for lack of jurisdiction (id. at 537), and the
       Illinois Supreme Court affirmed (id. at 541). The supreme court held that, as in Truitt,
       “admissibility of the evidence in question was a matter entirely within the State’s control.” Id.
       at 540. The court noted that “the prosecution had the option of presenting live testimony to
       secure admission of the information it sought to introduce, an option that it declined to pursue.”
       Id. The court concluded that “the sole impact of the circuit court’s order [was] on the means by
       which the information [was] to be presented” and, thus, it was “not suppression of evidence.”
       (Emphasis in original.) Id.
¶ 22        In the present case, the defendant cites Truitt and In re K.E.F. and argues that the circuit
       court’s order did not have the substantive effect of suppressing evidence, but rather it simply
       impacted the means by which the State could present the facts depicted in the recording. He
       argues that instead of being able to play the recording of the alleged drug transaction, the order
       simply required the State to present testimony from the confidential informant who could
       testify about the transaction. We disagree with the defendant’s argument.
¶ 23        Here, the circuit court excluded a specific item of evidence, i.e., the audio-video recording
       of the defendant and the confidential informant during the controlled drug purchase. Unlike the
       lab test results contained in the lab report in Truitt, the contents of the recording were not
       admissible under any other alternative means. There is a fundamental distinction between the
       overhear recordings that the State sought to admit in the present case from the lab reports the
       State sought to admit in Truitt. In the present case, the suppressed evidence is actual
       audio-video recording of relevant events as they occurred, capturing the defendant’s exact
       words, demeanor, and visual manifestations at the time he is alleged to have committed the
       crimes charged. The confidential informant’s testimony concerning the same events is not the
       same evidence. Instead, the confidential informant’s testimony would be based on his or her
       recollection of the events, which may or may not be the same as what is depicted in the
       recording, as well as the witness’s credibility. Therefore, testimony is not a means for
       presenting the same evidence contained on the recording. Truitt, therefore, is not applicable. In
       addition, In re K.E.F. is distinguishable. In the present case, under the circuit court’s order, the
       State did not have the means to secure the admission of the recording and declined to pursue
       that means. See id. at 540.
¶ 24        The circuit court’s order suppressing the overhear recording has the substantive effect of
       suppressing evidence. Accordingly, the State is entitled to appeal the order under Rule
       604(a)(1), and this court has jurisdiction to consider the merits of the appeal.
¶ 25        Turning to the merits of the State’s appeal, the State argues that the circuit court erred in
       suppressing the audio/video recording of the drug transaction. We agree.
¶ 26        Reviewing courts apply a two-part standard to review a trial court’s ruling on a motion to
       suppress. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). A court’s findings of fact are
       reviewed for clear error and will be reversed only if they are against the manifest weight of the
       evidence. Id. The court’s ultimate legal ruling as to whether suppression is warranted is
       reviewed de novo. Id.


                                                    -5-
¶ 27       In the present case, there are no disputed factual issues that are relevant to the circuit
       court’s order suppressing the overhear recording. Accordingly, there are no issues before us to
       which the manifest weight of the evidence standard applies. The issue before us is a legal one:
       whether a recorded overhear that was approved by a State’s Attorney pursuant to section
       14-3(q)(1) of the Criminal Code (720 ILCS 5/14-3(q)(1) (West 2012)) is admissible in the
       prosecution of a drug offense. No constitutional issues are raised with respect to the
       admissibility of the recording. Accordingly, our analysis of the issue before us is strictly a
       matter of construing the statute at issue to determine and give effect to the legislature’s intent.
       The construction of a statute is a question of law that is reviewed de novo. Murphy-Hylton v.
       Lieberman Management Services, Inc., 2016 IL 120394, ¶ 17.
¶ 28       Our task is guided by well-established principles. The primary rule of statutory
       construction is to give effect to the true intent of the legislature, which is best determined from
       the statutory language itself without resorting to other aids of construction. Illinois Graphics
       Co. v. Nickum, 159 Ill. 2d 469, 479 (1994). In fact, it is a cardinal rule of statutory construction
       that when statutory language is clear and unambiguous, it must be given effect without resort
       to other aids of interpretation. Village of Chatham v. County of Sangamon, 216 Ill. 2d 402, 429
       (2005). This is true because unambiguous statutes must be enforced as enacted, and a court
       cannot depart from their plain language by reading into them exceptions, limitations, or
       conditions that conflict with the clearly expressed legislative intent. Franz v. Calaco
       Development Corp., 352 Ill. App. 3d 1129, 1150 (2004).
¶ 29       In the present case, as set forth in detail below, the clear and unambiguous language of
       section 14-3(q)(1) of the Criminal Code, as it was written at the time of the recording at issue,
       provided that recordings obtained in compliance with the subsection are admissible in the
       prosecution of drug offenses. Therefore, in the present case, the circuit court improperly
       suppressed the recording, and we must reverse and remand for further proceedings.
¶ 30       Article 14 of the Criminal Code defines the criminal offense of eavesdropping as well as its
       exemptions. 720 ILCS 5/14-1 et seq. (West 2012); 720 ILCS 5/14-3(q)(3) (West 2012). Under
       section 14-2(a) of the Criminal Code, a person commits eavesdropping when he uses an
       eavesdropping device, in a surreptitious manner, for purpose of overhearing or recording a
       private conversation unless he does so with the consent of all of the parties to the private
       conversation. 720 ILCS 5/14-2(a) (West 2012).
¶ 31       Section 14-3 of the Criminal Code defines “activities [that] shall be exempt from the
       provisions of [Article 14 of the Criminal Code].” 720 ILCS 5/14-3 (West 2012). At the time of
       the recording in the present case, section 14-3(q)(1) provided the following exemption to
       eavesdropping: “With prior request to and verbal approval of the State’s Attorney of the
       county in which the conversation is anticipated to occur, recording or listening with the aid of
       an eavesdropping device to a conversation in which a law enforcement officer, or any person
       acting at the direction of a law enforcement officer, is a party to the conversation and has
       consented to the conversation being intercepted or recorded in the course of an investigation of
       a drug offense.” 720 ILCS 5/14-3(q)(1) (West 2012). Section 14-3(q)(1) authorized the State’s
       Attorney to grant approval for the overhear “only after determining that reasonable cause
       exists to believe that a drug offense will be committed by a specified individual or individuals
       within a designated period of time.” Id.
¶ 32       Section 14-3(q)(2) defined the minimum requirements for the contents of the officer’s
       request for State’s Attorney approval of the overhear, including specific information

                                                    -6-
       concerning each individual whom the law enforcement officer believes will commit a drug
       offense and any other supporting information known by the officer giving rise to reasonable
       cause to believe that the specified individual will commit a drug offense. 720 ILCS
       5/14-3(q)(2) (West 2012). Section 14-3(q)(3)(C) limited the State’s Attorney’s approval in
       several ways, including a requirement that the recording must be limited to “a reasonable
       period of time but in no event longer than 24 consecutive hours.” 720 ILCS 5/14-3(q)(3)(C)
       (West 2012).
¶ 33       In section 14-3(q)(4) the legislature clearly and unambiguously stated that overhears
       obtained in compliance with section 14-3(q) are admissible in prosecutions for drug offenses.
       Specifically, at the time of the recording at issue here, section 14-3(q)(4) stated in relevant part:
               “Admissibility of evidence. No part of the contents of any wire, electronic, or oral
               communication that has been recorded or intercepted as a result of this exception may
               be received in evidence in any trial, hearing, or other proceeding in or before any court
               *** other than in a prosecution of:
                   (A) a drug offense[.]” (Emphasis added.) 720 ILCS 5/14-3(q)(4) (West 2012).
¶ 34       The statute defined a “drug offense” to include “a felony violation of *** the Illinois
       Controlled Substances Act,” which includes the charges the State brought against the
       defendant in the present case. 720 ILCS 5/14-3(q)(7) (West 2012). Section 14-3(q) also
       contained a sunset clause which stated that section 14-3(q) was “inoperative on and after
       January 1, 2015,” but that “[n]o conversations intercepted pursuant to *** subsection (q),
       while operative, shall be inadmissible in a court of law by virtue of the inoperability” of the
       subsection on January 1, 2015. 720 ILCS 5/14-3(q)(8) (West 2012). Finally, the statute stated
       that compliance with section 14-3(q) was a prerequisite to the “admissibility in evidence” of
       any communication that has been intercepted as a result of this exception contained in section
       14-3(q). (Emphasis added.) 720 ILCS 5/14-3(q)(5) (West 2012).
¶ 35       On appeal, the defendant does not argue that the State failed to comply with any of the
       requirements of section 14-3(q). Therefore, under the clear and unambiguous terms of section
       14-3(q) as it was written by the legislature at the time of the recording at issue, the recording is
       admissible in the State’s prosecution of the defendant for the charged drug offenses. This is the
       clear intent of the legislature in enacting the then-existing language of section 14-3(q).
¶ 36       In support of the trial court’s order suppressing the recording, the defendant cites section
       108A-1 of the Code of Criminal Procedure of 1963 (Code of Criminal Procedure) (725 ILCS
       5/108A-1 (West 2012)) and argues that the trial court properly suppressed the recording
       because the State did not comply with section 108A-1’s requirement that it obtain judicial
       authorization to use an eavesdropping device. The defendant’s argument is incorrect.
¶ 37       Article 108A of the Code of Criminal Procedure concerns judicial supervision of the use of
       eavesdropping devices. 725 ILCS 5/108A-1 to 108A-11 (West 2012). Section 108A-1 states
       that a State’s Attorney may apply to a circuit court judge for authority to use an eavesdropping
       device by a law enforcement officer where any one party to a conversation to be monitored has
       consented to such monitoring. 725 ILCS 5/108A-1 (West 2012). Article 108A includes, among
       other things, the procedures for obtaining judicial approval to use an eavesdropping device,
       grounds upon which a judge may grant approval, the contents of any order granting the
       approval, requirements for retaining any recordings, and notice to the parties overheard.



                                                     -7-
¶ 38       Under the clear and unambiguous language of the two statutes, however, they are each
       separate and alternative methods for law enforcement to use eavesdropping devices under
       different circumstances. Each statute contains its own requirements, procedures, and
       limitations, including specific language discussing the admission of recordings obtained under
       each respective statutory provision. In the present case, Officer Morris obtained approval for
       the overhear recording under section 14-3(q) of the Criminal Code, not article 108A of the
       Code of Criminal Procedure. Therefore, the statutory language of section 14-3(q) of the
       Criminal Code controls the admissibility of the recording, not article 108A of the Code of
       Criminal Procedure. Nothing within the language used by the legislature in section 14-3(q)
       allows us to borrow any of the procedures, restrictions, limitations, or other language
       contained in article 108A and apply it to section 14-3(q). Such a ruling would violate the
       well-established principles of statutory construction that we outlined at the beginning of our
       analysis above.
¶ 39       The defendant argues section 14-3(q)’s only function is to prevent law enforcement from
       being prosecuted for the crime of eavesdropping. He argues that because an officer is acting at
       the direction of a State’s Attorney, section 14-3(q) would operate to insulate the officer from
       prosecution and “goes no further than that.” However, contrary to the defendant’s argument,
       the clear and unambiguous language of section 14-3(q)(4) expressly provided that recordings
       obtained under subsection (q) may be “received in evidence” in the prosecution of drug
       offenses. Accordingly, this argument has no merit. The legislature intended for section 14-3(q)
       to be a procedure for law enforcement officers to obtain recorded evidence admissible in
       felony “drug offense” prosecutions upon the authorization of State’s Attorneys.
¶ 40       The defendant argues that judicial oversight as set forth in article 108A must apply to all
       law enforcement use of eavesdropping devices because, if not, State’s Attorneys would have
       broad, unchecked power to make their own probable cause determinations in drug overhears.
       However, the defendant does not set forth any constitutional analysis to support this
       argument. 1 He raises an alarm about “unhindered use of eavesdropping devises” by law
       enforcement “unchecked and unperturbed by troublesome judicial oversight.” But with no
       constitutional argument to consider, we are left only with the task of simply interpreting the
       language of the statute to give effect to the legislature’s intent. The well-established principles
       of statutory interpretation do not allow reviewing courts to alter the clear language or function
       of a valid statute by weighing-in on the policies underlying the statute and determining
       whether they are good or bad policies. Accordingly, we decline to do so.
¶ 41       Finally, the defendant incorrectly argues that interpreting section 14-3(q)(1) as “an
       exception to Section 108A” would constitute a repeal of 108A by implication, which is
       disfavored and should be avoided. First, we note that we are not interpreting section 14-3(q)(1)
       to be an “exception to Section 108A.” As we stated above, the statutory language of the two
       statutes establishes that the legislature intended for each statute to be a separate and distinct
       alternative for law enforcement to obtain authority to use eavesdropping devices under the
       parameters defined in each respective statute.
¶ 42       Second, the legislature did not repeal article 108A by implication when it enacted section
       14-3(q). Repeal by implication occurs when the terms and necessary operation of a later statute

          1
            In his brief, the defendant correctly notes that “the constitutionality of one-party consent
       eavesdropping has long been settled.” United States v. White, 401 U.S. 745 (1971).

                                                    -8-
       are repugnant to and cannot be harmonized with the terms and effect of an earlier statute. Lily
       Lake Road Defenders v. County of McHenry, 156 Ill. 2d 1, 9 (1993). “In such circumstances,
       the subsequently enacted statute will repeal the former by implication, since it cannot be
       presumed that the legislature intended to enact laws which are contradictory.” Id.
¶ 43       Generally, repeals by implication are disfavored. Id. “Courts presume that the legislature
       envisions a consistent body of law when it enacts new legislation.” Id. Reviewing courts have a
       duty to “construe *** statutes in a manner which avoids an inconsistency and gives effect to
       both enactments, where such a construction is reasonably possible.” Id.
¶ 44       In the present case, applying these principles, it is evident that the legislature did not intend
       to repeal article 108A by enacting section 14-3(q). The unambiguous terms of the statutes are
       not inconsistent. Instead, the statutes have different requirements and limitations. The version
       of section 14-3(q) that was in effect at the time of the recording at issue in the present case
       allowed the State’s Attorney to authorize the use of an eavesdropping device for an overhear
       for only a limited period of time, 24 hours, and only for a limited type of a criminal
       investigation, felony drug offense. This language did not contradict the language of article
       108A, which authorizes the use of eavesdropping devices in broader categories of criminal
       investigations (any felony under Illinois law) and allows authorizations for longer time periods
       (up to 30 days). 725 ILCS 5/108A-1 (West 2012) (“any felony under Illinois law”); 725 ILCS
       5/108A-5(b) (West 2012) (“No order entered under this section may authorize or approve the
       use of any eavesdropping device for any period longer than 30 days.”).
¶ 45       Although the clear and unambiguous language of the statutes supports our analysis with
       respect to the repeal by implication doctrine, we note that the legislative history of section
       14-3(q) also supports our conclusion. Section 14-3(q) was added to the Criminal Code when
       the 97th General Assembly passed House Bill 4081. Pub. Act 97-846 (eff. Jan. 1, 2013).
       During the House debate on House Bill 4081, the House sponsor of the bill, Representative
       Zalewski, explained the bill as follows:
               “House Bill 4081 allows a law enforcement agency with prior written approval from
               the local state’s attorney to do a limited amount of eavesdropping or overhear, if they
               have compelling evidence that a crime involving a violation of narcotics law or serious
               bodily harm is about to occur. This is a very limited exception to our eavesdropping
               law that it’ll only happen when a number of controls are satisfied.” 97th Ill. Gen.
               Assem., House Proceedings, Mar. 30, 2012, at 15 (statements of Representative
               Zalewski).
¶ 46       Representative Zalewski added, “these are instances where these are late at night instances
       that happen spontaneously, and there’s a compelling need where to avoid, sort of, bureaucratic
       waits and do this over the phone and get it done right away.” (Emphasis added.) Id. at 18.
¶ 47       During the Senate debate, the Senate sponsor of House Bill 4081, Senator Haine, stated
       that the bill “provides as an exemption to the eavesdropping prohibitions in Illinois law that,
       *** with the prior request to and verbal approval of a State’s Attorney ***, upon reasonable
       cause, a police officer may engage in an audio and visual recording of a drug transaction for
       prosecution purposes.” 97th Ill. Gen. Assem., Senate Proceedings, May 22, 2012, at 163
       (statements of Senator Haine). Senator Haine added, “This is an initiative of all the police
       departments and the police chiefs and the sheriffs of Illinois to do something about street
       corner drug sales, which cannot be easily monitored with our warrant system and are the
       primary source of the street violence which has tragically taken the lives of so many innocent

                                                     -9-
       people over the years.” (Emphasis added.) Id. at 163-64. He stated, “The steps to be taken are,
       upon reasonable cause, the State’s Attorney is requested to approve a—a conversation which is
       anticipated to occur and gives verbal approval. He or she may have written approval. This is
       because of the fast-moving dynamic of the street.” (Emphasis added.) Id. at 166.
¶ 48       This legislative history supports the conclusion that each statute is a separate, distinct, and
       alternative method that can be utilized by law enforcement to obtain approval for the use of
       eavesdropping devices. Each statute serves a different purpose, applies under different
       circumstances, and has different procedures and limitations. Therefore, the statutes are not
       contradictory. In passing House Bill 4081, the legislature intended to give law enforcement
       officers a streamlined method for obtaining overhear authorization in limited circumstances
       during the investigation of drug offenses. Giving effect to the clear and unambiguous language
       of section 14-3(q), as it was written, to allow the admission of the overhear recording in the
       prosecution of felony drug offenses does not result in an implied repeal of the broader coverage
       of article 108A.
¶ 49       Although both parties support their respective arguments with discussions about the
       legislature’s amendments to section 14-3(q) that have occurred since the overhear recording in
       the present case, our analysis of the issues before us are confined to language of the statute that
       was in place at the time the recording was made in this case.

¶ 50                                       CONCLUSION
¶ 51      For the foregoing reasons, we reverse the order of the circuit court that suppressed the
       overhear recording and remand for further proceedings consistent with this decision.

¶ 52      Reversed and remanded.




                                                   - 10 -